

Exhibit 10.16
EXTENSION AMENDMENT TO
WALMART MONEYCARD PROGRAM AGREEMENT


This Extension Amendment to Walmart MoneyCard Program Agreement (“Amendment”) is
made as of December 16, 2014 (“Amendment Effective Date”) by and among (1)
Wal-Mart Stores, Inc., Wal-Mart Stores Texas L.L.C., as the successor to
Wal-Mart Stores Texas, L.P., Wal-Mart Louisiana, LLC, Wal-Mart Stores Arkansas,
LLC, Wal-Mart Puerto Rico, Inc. and Wal-Mart Stores East, L.P., (each of the
foregoing, individually and collectively, “Retailer”), (2) Green Dot Bank
(“Bank”), and (3) Green Dot Corporation (“Green Dot”). Each of the foregoing
parties is sometimes referred to herein as “Party,” and collectively they are
referred to as the “Parties.”


WHEREAS, Retailer, Green Dot and Green Dot Bank (as assignee of GE Money Bank,
n/k/a GE Capital Retail Bank) are parties to that certain Walmart Money Card
Program Agreement, dated as of May 27, 2010 (as amended, “Agreement”);
WHEREAS, Retailer, Bank and Green Dot desire to extend the Term of the Agreement
as set forth herein;


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration and sufficiency of which
are hereby acknowledged, the Parties hereto hereby agree as follows:


1.    Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings set forth in the Agreement.


2.    Extension of Term. The first sentence of Section 15.1 of the Agreement is
hereby deleted in its entirety (the remainder of such Section remaining
unchanged) and replaced with the following:


“This Agreement commences on the Effective Date and shall continue in full force
and effect until December 31, 2015 (the “Term”), unless otherwise terminated
earlier in accordance with its terms.”


3.    Continuation; Inconsistency; Counterparts. Except as expressly amended or
supplemented hereby, the terms and conditions of the Agreement shall remain in
full force and effect. In the event of any inconsistency between the terms of
this Amendment and the Agreement, the terms of this Amendment shall control.
This Amendment may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original but all of which together constitute
one and the same agreement. The Parties may execute and deliver this Amendment
electronically, including by facsimile.


[signature page follows]

1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Retailer, Bank and Green Dot have caused this Amendment to
be executed by their respective officers or agents thereunto duly authorized as
of the Amendment Effective Date.


WAL-MART STORES, INC.
WAL-MART STORES ARKANSAS, LLC
WAL-MART STORES EAST, L.P.
WAL-MART STORES TEXAS, L.L.C.
WAL-MART LOUISIANA, LLC
WAL-MART PUERTO RICO, INC.


By:    /s/ Daniel J. Eckert         
Name: Daniel J. Eckert
Title: Senior Vice President
GREEN DOT BANK
By:   /s/ Lewis Goodwin         
Name:   Lewis Goodwin         
Title:   CEO President            
 
 



 
GREEN DOT CORPORATION
By:   /s/ John Ricci            
Name:   John Ricci            
Title:   General Counsel         










2